PER CURIAM.
Larry Sanchez appeals from an order revoking his probation and directing him to serve a previously suspended, indeterminate seven-year sentence. The sentence originally was imposed upon a judgment of conviction for grand theft, but was suspended to grant Sanchez the opportunity of probation. His probation was revoked one year later when he pled guilty to another charge of grand theft. The sole issue is whether the sentence is excessive, representing an abuse of the district court’s discretion. We hold that it is not.
Because of problems he previously experienced in prison due to his sexual orientation, Sanchez argues that a commuted sentence of one year in the county jail would better serve the objectives of sentencing. However, we view those objectives in light of an offender’s past record. Here, Sanchez pled guilty to grand theft of jewelry from a roommate. I.C. §§ 18-2403(4) and 18-2407(1)(b). The presentence report shows several misdemeanor violations and, with the recent grand theft charge, three felony convictions. Moreover, Sanchez poorly performed in, and violated, both of the probation opportunities granted him. The sentence imposed in this case will run concurrently with the sentence imposed on the recent grand theft conviction.
Having reviewed the full record and having considered the sentence review criteria set forth in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982), we conclude that the district court did not abuse its discretion. The order directing execution of the sentence is affirmed.